         Case 3:20-cv-01446-RDM Document 34 Filed 11/11/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE,
     on her own behalf and on behalf of              Case No: 3:20-cv-01446-RDM
     other similarly situated persons,
               Plaintiff,

               v.

TRANSWORLD SYSTEMS, INC.,
U.S. BANK, NA.,
RATCHFORD LAW GROUP, P.C.
AND
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-3,
               Defendants.

          PLAINTIFF CHELSEY GOSSE’S AMENDED CONSENT MOTION
                FOR EXTENSION OF TIME TO FILE A MOTION
                         UNDER FED.R.CIV.P. 23

       Plaintiff Chelsey Gosse, by her undersigned counsel and with the consent of the

Defendants, moves the court for an extension of time to file a Motion under Fed.R.Civ.P. 23 and

states the following:


   1. Fed. R. Civ. P. 23 (c)(1) provides for the Court to consider class certification “[a]t an

       early practicable time after a person sues or is sued as a class representative.” Given that

       the court has not issued a case schedule and the Defendants have filed motions to dismiss,

       it is not practicable at this time for the Plaintiff to file a motion at this time.

   2. Under the L.R. 23.3 of the Local Rules for the Middle District of Pennsylvania, plaintiffs

       filing class actions are required to file a Motion for Class Certification within 90 days of

       filing the Complaint, absent an extension for good cause.

   3. Plaintiff filed her initial class action complaint on August 14, 2020 (ECF 1). Under L.R.

       23.3, she would be required to file a Fed.R.Civ.P. 23 motion by November 12, 2020.
         Case 3:20-cv-01446-RDM Document 34 Filed 11/11/20 Page 2 of 3




   4. The parties have not yet provided their Rule 26 disclosures and have not yet exchanged

       sufficient discovery to support a Fed.R.Civ.P. 23 motion. Further, the Defendants have

       expressed an intention to pursue preliminary motions.

   5. Plaintiff requests an extension of time to file a Fed.R.Civ.P. 23 motion up to and

       including an additional 60 days to allow discovery to proceed.

   6. Plaintiff sought the consent of the Defendants before filing this motion and they advise

       they concur with the foregoing motion.

   7. No party will be prejudiced by granting the requested relief.


       Wherefore, for the reasons stated herein, Plaintiff requests that the court extend the time

for Plaintiff to file a Fed.R.Civ.P. 23 motion for 60 days.


       Dated this 11th of November 2020.


                                                     Respectfully submitted,


                                                     /s/ Robert P. Cocco
                                                     Robert P. Cocco
                                                     Robert P. Cocco PC
                                                     1500 Walnut St., Suite 900
                                                     Philadelphia, PA 19102
                                                     215-351-0200
                                                     rcocco@rcn.com

                                                     Scott C. Borison
                                                     Borison Firm LLC.
                                                     1900 S. Norfolk St., Suite 350
                                                     San Mateo, CA 94403
                                                     301-620-1016
                                                     scott@borisonfirm.com
                                                     Pro Hac Vice


                                                     Christina Latta Henry
                                                     Henry & Degraaff, P.S.
                                                     787 Maynard Ave S
Case 3:20-cv-01446-RDM Document 34 Filed 11/11/20 Page 3 of 3




                                Seattle, WA 98104
                                206-330-0595
                                chenry@hdm-legal.com

                                Pro Hac Vice
